
	
		I
		111th CONGRESS
		2d Session
		H. R. 5365
		IN THE HOUSE OF REPRESENTATIVES
		
			May 20, 2010
			Mr. Tiahrt (for
			 himself, Mr. Duncan, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To limit the relief available to persons who have been
		  unconstitutionally prohibited from protesting at military and other
		  funerals.
	
	
		1.Short titleThis Act may be referred to as the
			 Sons and Daughters of America
			 Act.
		2.Limitations on
			 liability to funeral protestors under the Revised Statutes
			(a)Relief in civil
			 actionSection 1979 of the Revised Statutes of the United States
			 (42 U.S.C. 1983) is amended—
				(1)by inserting
			 (a)
			 before the first sentence; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)The party injured shall not be granted any
				relief other than injunctive or declaratory relief in a proceeding for redress
				under subsection (a) for an injury referred to in this subsection. The injury
				referred to in this subsection is a deprivation of the right to freedom of
				speech secured by the Constitution, if the deprivation is under authority of a
				statute, ordinance, regulation, custom, or usage that prohibits or restricts
				picketing, protesting, or demonstration at or in proximity to a funeral or any
				other ceremony, procession, or memorial service held in connection with the
				burial or cremation of the
				dead.
						.
				(b)Attorney’s
			 feeSection 722(b) of the Revised Statutes of the United States
			 (42 U.S.C. 1988(b)) is amended—
				(1)by inserting an em
			 dash after except that;
				(2)by designating the
			 matter beginning with in any action brought against a judicial
			 officer and all that follows as a new paragraph (1);
				(3)in paragraph (1)
			 (as designated by paragraph (2) of this subsection), by striking the period at
			 the end and inserting ; and; and
				(4)by adding after
			 such paragraph the following new paragraph:
					
						(2)an attorney’s fee shall not be awarded in
				an action or proceeding to which section 1979(b)
				applies.
						.
				3.Limitations on
			 liability of the United States and Federal officials to funeral
			 protestorsNotwithstanding any
			 other provision of law, a court shall not grant any relief other than
			 injunctive or declaratory relief, and shall not award fees or expenses of
			 attorneys to the prevailing party, on a claim that—
			(1)is brought against
			 the United States, a department or agency of the United States, or an official
			 of the United States acting in his or her official capacity; and
			(2)alleges an injury referred to in section
			 1979(b) of the Revised Statutes of the United States (42 U.S.C.
			 1983(b)).
			4.Effective
			 dateThis Act and the
			 amendments made by this Act shall apply to any case that—
			(1)is pending on the
			 date of enactment of this Act; or
			(2)commences on or
			 after the date of enactment of this Act.
			
